      Case 1:20-mj-01340-DLC Document 1-2 Filed 08/01/20 Page 1 of 6



                        AFFIDAVIT IN SUPPORT OF AN
                    APPLICATION FOR AN ARREST WARRANT

    I, Thomas G. Sample, do hereby depose and state as

     1. I am a Special Agent of the Federal Bureau of

Investigation (“FBI”) and have been so employed since May 12,

2019. I am currently assigned to the Domestic Terrorism squad of

the FBI’s Boston Field Office (“JTTF”). As a member of the JTTF,

I have participated in numerous investigations involving

national security matters. I have participated in the execution

of search warrants for documents, electronic media, and other

evidence.   Before being employed as an FBI Agent, I served as a

police officer for the Greenville Police Department in

Greenville, South Carolina for seven years.

    2. As a Special Agent with the FBI, I have responded to

numerous domestic threat investigations, domestic terrorism

investigations and arson investigations. I have also received

specialized training regarding investigative techniques,

evidence collection, and evidence preservation.

     3. Throughout my employment with the FBI, I have

participated in investigations involving the execution of arrest

warrants.

     4.     I am aware that Title 18 of the United States Code,

Section 1361, makes it a crime for anyone to willfully injure or




                                    1
         Case 1:20-mj-01340-DLC Document 1-2 Filed 08/01/20 Page 2 of 6



commit any depredation against any property of the United States

or any department of agency thereof.

     4.      Having so said, I make this affidavit in support of a

 criminal complaint charging Brian Ricardo Dennis (“Dennis”), DOB

 xx/xx/1968, with willfully injuring and committing depredation

 against property of the United States on July 31, 2020.

     5. The facts stated herein are based on my own personal

knowledge, as well as information provided to me by witnesses and

other law enforcement involved in the investigation. In

submitting this affidavit, however, I have not included each and

every fact known to me about this investigation, but only the

facts which I believe are sufficient to establish the requisite

probable cause.

                                  INVESTIGATION

      6. On the morning of July 31, 2020, I became aware that an

individual (“the Suspect”), at approximately 1:20 am in Chelsea,

Massachusetts, had scaled the Boston FBI Headquarters’

(“Headquarters”) perimeter fence, and had used a large rock to

cause damage to one of the Headquarters’ building’s exterior

doors.

      7. The FBI’s video surveillance cameras were functioning

and operating at this date and time.            I have reviewed     the

video surveillance from this time period and observed the

Suspect climbing over the Headquarters’ perimeter fence, banging

                                       2
      Case 1:20-mj-01340-DLC Document 1-2 Filed 08/01/20 Page 3 of 6



on one of the Headquarters’ exterior doors with his hands,

retrieving a large rock, and throwing the large rock repeatedly

against the exterior door.     I observed the glass on this

exterior door to be shattered and broken.        I also observed the

Suspect climbing back over the fence and exiting the area.

     8.   Based upon my review of the video surveillance, I

observed the Suspect to be a black male with a bald head, gray

facial hair, wearing a dark-colored t-shirt, dark-colored shorts

with a white stripe, and dark shoes.       I also observed that the

large rock the Suspect used appeared to have a dark stain.

     9.   On July 31, 2020, at approximately 8:30 am, I went to

the Headquarters and observed damage to an exterior door.              I

also noted what I believed to be a bloodstain on a large rock

that appeared to be similar to or the same as the one that I had

seen the Suspect using on the video surveillance as described

above. Other FBI agents informed me that they had seen a stain

of substance believed to be blood on the Headquarters’ perimeter

fence at the location where the Suspect is observed on video

surveillance to be climbing.

     10. I later learned from local law enforcement that an

individual (later determined to be Dennis), had, at 1:45 am,

been encountered by law enforcement at a local gas station.                The

gas station is less than .2 miles from Headquarters.          During

this encounter law enforcement noted that Dennis had significant

                                    3
       Case 1:20-mj-01340-DLC Document 1-2 Filed 08/01/20 Page 4 of 6



injuries to his right hand and transported him to the Emergency

Room at the Whidden Memorial Hospital in Everett, Massachusetts.

Due to the extent of his injuries, Dennis was transported to

Beth Israel Hospital in Boston and was released later in the

day.

       11. I have spoken with a law enforcement officer who had

observed video surveillance of Dennis as he arrived at the

Whidden Memorial Hospital.      The officer described Dennis as a

black male with a bald head and gray facial hair, wearing a

dark-colored t-shirt, dark shorts with a white stripe and dark-

colored shoes.

                      THE INTERVIEW OF BRIAN R. DENNIS

       12.   On July 31, 2020 at approximately 11:15 am, FBI

Special Agent Zachary Hogan (“Hogan”), FBI TFO John Coleman

(“Coleman”) and I went to Beth Israel Hospital to interview

Dennis.

       13.   Upon arrival at the hospital we were directed to

Dennis’ room. I observed Dennis to be a black male with a bald

head, gray facial hair, wearing a hospital gown, dark shorts

with a white stripe down the side.        I noted that there were a

pair of dark-colored shoes on the floor of Dennis’ room.            I

noted that the shorts Dennis was wearing appeared to be blood-

stained. I also noted that Dennis’s right hand was being

attended to by medical professionals.

                                     4
      Case 1:20-mj-01340-DLC Document 1-2 Filed 08/01/20 Page 5 of 6



     14. I advised Dennis who we were and asked him if he would

be willing to talk with us and Dennis agreed to speak with us.

Prior to questioning, Dennis was advised of his Miranda rights

and signed a form indicating the same.       The interview was audio

recorded.

     15. During the interview, Dennis stated that he had left

his home in Everett earlier in the evening and was drinking

following a fight with his wife.        Dennis initially stated that

he had been struck by an automobile on Revere Beach Parkway and

only remembered being at a gas station before the police

arrived. Dennis was then shown video still pictures taken from

Headquarters’ building earlier in the morning.         Dennis admitted

that the person in the video still pictures was him.          Dennis

then stated that he became paranoid and believed several cars

were following him.    Dennis then stated he remembered being at a

glass door and banging on the door.       Dennis stated that when no

one answered he, Dennis, picked up a rock and threw it against

the door.   After striking and damaging the door, Dennis stated

that he climbed back over the fence and left the area by the

railroad tracks.

     17.    I have also learned that fingerprints taken from

Headquarters have been processed by the FBI’s Laboratory and

were confirmed to match the prints on file for Dennis



                                    5
      Case 1:20-mj-01340-DLC Document 1-2 Filed 08/01/20 Page 6 of 6



                              CONCLUSION

     19.   Based on the foregoing, I believe there is probable

cause to believe that Brian R. Dennis did, on July 31, 2020,

willfully injure and commit depredation against any          property of

the United States, and any department and agency thereof, in

violation of 18 U.S.C. § 1361.



                                        /s/ Thomas G. Sample
                                        FBI SA THOMAS G. SAMPLE
                                        Sworn telephonically pursuant
                                        To Fed.R.Crim.P.41 (d)(3)


Subscribed and sworn to telephonically in accordance with Federal Rule
of Criminal Procedure 4.1 on August 1 2020.




______________________________
HONORABLE JUDITH G. DEIN
US MAGISTRATE JUDGE




                                    6
